DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Based on the current set of claims (Claims, 03 November 2022), Claims 1-20 are pending.
Based on the current set of claims (Claims, 03 November 2022), Claims 1-20 are amended and said amendments corresponding to Claim 1, Claim 11, and Claim 16 are narrowing.

Response to Amendments
Applicant’s arguments regarding the objection of Claims 1, 2, 4, 5, 6, 7, 8, 11, 12, 14, 15, 16, 17, and 18 have been fully considered and are persuasive.  The objection of Claims 1, 2, 4, 5, 6, 7, 8, 11, 12, 14, 15, 16, 17, and 18 has been withdrawn. 
Applicant’s arguments regarding the rejection of claims 1-20 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant’s arguments with respect to claims 1-20 under 35 U.S.C. §112(b) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 11 and 15 are objected to because of the following informalities:  Said claims recite “to generate a processor comprising” and “the processor … further comprises one of” respectively.  Here, each recitation is referring to a processor (a device/apparatus) comprising additional elements.  Typically, a non-transitory medium claim causes a processor to perform a method.  Examiner respectfully suggests amending to indicate that “computer readable code” is causing “the processor” to perform a method.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-13, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20150098459 A1).
Regarding Claim 1, Lee discloses a wireless station comprising: 
a clock (¶465-467 & Fig. 42 & ¶131, Lee discloses an access point (AP) comprising a processor that implements a Timing Synchronization Function (TSF)); 
a time stamp generation module (¶465-467 & Fig. 42 & ¶131, Lee discloses an access point (AP) comprising a processor that implements a Timing Synchronization Function (TSF)) arranged to generate a first time stamp using the clock (¶214 & ¶219, Lee discloses generating, by the AP, a full timestamp from the TSF) and to divide the first time stamp into two parts comprising a first part and a second part (¶214 & ¶219, Lee discloses dividing, by the AP, the full timestamp into two portions), the first part comprising a second time stamp at a lower resolution than the first time stamp (¶214 & ¶219, Lee discloses that the first portion of the full time stamp comprises the four most significant bits (MSBs) of the full timestamp.  The MSBs of the full timestamp has a lower resolution than the full timestamp because the least significant bits have been removed) and the second part comprising one or more remaining bits of the generated time stamp (¶214 & ¶219, Lee discloses that the first portion of the full time stamp comprises the four least significant bits (LSBs) of the full timestamp); 
a frame generator module (¶465-467 & Fig. 42 & ¶131, Lee discloses an access point (AP) comprising a processor) arranged to insert the two parts into different fields within a single frame or within two separate frames (¶214 & ¶219 & Fig. 11, Lee discloses inserting, by the AP, the LSBs of the full timestamp into a time stamp field of a short beacon frame and inserting, by the AP, the MSBs of the full timestamp into an Optional Information Element (IE)); and 
a wireless transmitter (¶465-467 & Fig. 42 & ¶131, Lee discloses an access point (AP) further comprising a transceiver) arranged to transmit the single or two separate frames comprising the different fields containing the two parts of the first time stamp (¶130-131, Lee discloses transmitting, by the AP, a short beacon frame.  ¶214 & ¶219, Lee discloses that the short beacon frame comprises the LSBs of the full timestamp into a time stamp field  the MSBs of the full timestamp into an Optional Information Element (IE) field where the timestamp field is different than the Optional IE field).
Regarding Claim 2, Tian discloses the wireless station according to claim 1.
Lee further discloses the frame generator module (¶465-467 & Fig. 42 & ¶131, Lee discloses an access point (AP) further comprising a transceiver) is arranged to insert the first part into a first field within the single frame and the second part into a second field within the same single frame (¶130-131, Lee discloses transmitting, by the AP, a short beacon frame.  ¶214 & ¶219, Lee discloses that the short beacon frame comprises the LSBs of the full timestamp into a time stamp field  the MSBs of the full timestamp into an Optional Information Element (IE) field where the timestamp field is different than the Optional IE field).
Regarding Claim 3, Tian discloses the wireless station according to claim 1.
Lee further discloses the first part comprises a plurality of most significant bits from the first time stamp (¶214 & ¶219, Lee discloses that the MSBs of the full timestamp are the most significant bits of the full timestamp).
Regarding Claim 8, Tian discloses the wireless station according to claim 1.
Lee further discloses at least one of the single or two separate frames is a beacon frame (¶130-131, Lee discloses a Short Beacon Frame).
Regarding Claim 9, Tian discloses the wireless station according to claim 1.
Lee further discloses the wireless station is an access point (¶130-131, Lee discloses the AP).
Regarding Claim 10, Tian discloses the wireless station according to claim 1.
Lee further discloses the wireless station is a Wi-FiTM station (¶130-131, Lee discloses that the method may be implemented by a station (STA)).
Regarding Claim 11, Claim 11 is rejected on the same basis in Claim 1.
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 2.
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 3.
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 1.
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 2.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 8.
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 3.
Regarding Claim 20, Tian discloses the method according to claim 16.
Lee further discloses the second part comprises all the remaining bits of the generated time stamp (¶214 & ¶219, Lee discloses that the MSBs of the full timestamp are the most significant bits of the full timestamp).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Oliviera et al. (US 20060184790 A1; hereinafter referred to as “Oliviera”).
Regarding Claim 4, Tian discloses a wireless station according to claim 3.
However, Lee does not disclose the first part comprises the 64 most significant bits from the generated time stamp.
Oliviera teaches the first time stamp comprises at least 64 bits, and the first part comprises the 64 most significant bits from the first time stamp (¶58, Oliviera teaches that a 128 bit counter is divided into two 64 bit fields).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lee by requiring that the first time stamp comprises at least 64 bits, and the first part comprises the 64 most significant bits from the first time stamp as taught by Oliviera because device responsiveness and functionality is improved (Oliviera, ¶2-3).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 4.

Allowable Subject Matter
Claims 5-7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474